In an action to recover damages for personal injuries, the appeal is (1) from an order entered April 1, 1959 determining that a preference in trial is not warranted pursuant to rule 9 of the Kings County Supreme Court Rules, and (2) from an order entered June 23, 1959 granting appellant’s motion for reconsideration and on reconsideration adhering to the original decision. Appeal from order entered April 1, 1959 dismissed, without costs. (Cf. Manfra v. City of New York, 6 A D 2d 817.) Order entered June 23, 1959 affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.